Name: Commission Directive 2008/65/EC of 27Ã June 2008 amending Directive 91/439/EEC on driving licences
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy
 Date Published: 2008-06-28

 28.6.2008 EN Official Journal of the European Union L 168/36 COMMISSION DIRECTIVE 2008/65/EC of 27 June 2008 amending Directive 91/439/EEC on driving licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/439/EEC of 29 July 1991 on driving licences (1), and in particular Article 7a (2) thereof, Whereas: (1) The list of codes as described in Annex I and Ia to Directive 91/439/EEC needs to be adapted. (2) Community code 78, restricting the right to drive vehicles within a driving licence category to vehicles with automatic transmission only, should be amended in view of scientific and technical progress in the field. (3) The minimum requirements for driving test vehicles as laid down in Annex II of Directive 91/439/EEC need to be aligned with the change in the definition of Community code 78. (4) The minimum requirements for theory and practical tests as laid down in Annex II of Directive 91/439/EEC should be reviewed in order to bring the testing requirements into line with the demands of daily traffic with regard to the use of tunnels so as to improve the road safety level of this particular part of the road infrastructure. (5) The periods laid down in points 5.2 and 6.2.5 of Annex II to Directive 91/439/EEC have proved to be inadequate for the satisfactory implementation of the necessary measures. A supplementary period should be granted. (6) Directive 91/439/EEC should therefore be amended accordingly. (7) The measures provided for in this Directive are in conformity with the opinion of the Committee on driving licences, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 91/439/EEC is amended as follows: 1. in Annex I, point (2), concerning page 4 of the licence and in Annex Ia, point (2), concerning page 2 of the licence, point (a)(12), the wording of Community code 10.02 is replaced by the following: 10.02. Vehicles without a clutch pedal (or lever operated manually for categories A or A1); 2. in Annex I, point (2), concerning page 4 of the licence and in Annex Ia, point (2), concerning page 2 of the licence, point (a)(12), the wording of Community code 78 is replaced by the following: 78. Valid only for vehicles without a clutch pedal (or lever operated manually for categories A or A1); 3. Annex II is amended as follows: (a) in point 2.1.3, the following indent is added:  safe driving in road tunnels; (b) in point 5.1, the second and the third paragraphs are replaced by the following: If an applicant takes the test of skills and behaviour on a vehicle without a clutch pedal (or lever operated manually for categories A and A1) this shall be recorded on any licence issued on the basis of such a test. Licences with this indication shall be valid only for driving vehicles without a clutch pedal (or lever operated manually for categories A or A1). Vehicle with automatic transmission  means a vehicle in which no clutch pedal (or lever operated manually for categories A or A1) is present. (c) in point 5.2, the final paragraph is replaced by the following: Testing vehicles for categories B+E, C, C+E, C1, C1+E, D, D+E, D1 and D1+E which are not in conformity with the minimum criteria given above but which were in use on or before the date specified in Article 3 of Commission Directive 2008/65/EC (2), may still be used until 30 September 2013. The requirements related to the load to be carried by these vehicles may be implemented by Member States up to 30 September 2013. (d) in the second paragraph of point 6.2.5, five years after entry into force of this Directive is replaced by by 30 September 2008; (e) in points 6.3.8, 7.4.8 and 8.3.8 the word tunnels is added to the list of special road features covered. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 2008 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the essential provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 27 June 2008. For the Commission Antonio TAJANI Vice-President (1) OJ L 237, 24.8.1991, p. 1. Directive as last amended by Directive 2006/103/EC (OJ L 363, 20.12.2006, p. 344). (2) OJ L 168, 28.6.2008, p. 36.